lN THE UN[TED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DlVlSlON

UNITED STATES OF AMERICA,

Plaintift`,
vs. : Case No. 3:[9cr7l
KEVIN MARTIN, : JUDGE WALTER H. RlCE
Del"endant.

 

PRELIMINARY PRETRIAL ORDER; TRIAL DATE AND OTHER DATES SET

 

 

 

Date Of Schedu]ing Conference 4/19/2019
Ju:y Trial Date 6/17/20]9
Final Pretrial Conf€rence (by telephone) Monday, 6/10/20]9 at 5:00 pm

 

Motion Filing Deadline

 

 

 

 

 

 

Oral and Evidentiary Motions 5/17/’20]9
Other Motions 5/3 1/20 l 9
Discovery Cut-off 6/3/20 19
Speedy Tl'ia] Deadline 6/26/2019
Discovery Out f Plaintiffto Defendant by close of business 5/]/2019
M\;w§;\
Apri| 24, 2019 WALTER H. R[CE

UNITED STATES DISTRICT JUDGE

